DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2020 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Aaron J. Poledna on 07/29/2021.

The application has been amended as follows: 

Please amend claim 5, line 2 to read as “... [[the]] a total surface area …”
Please amend claim 27, line 3 to read as “… the elongated catheter shaft”
Please amend claim 29, line 2 to read as “… the elongated catheter shaft …”

Allowable Subject Matter
Claim 1-11 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance: having expandable element with conductive element is fairly common medical device. Imaging sensor is also a commonly used feature in medical device. However, Examiner has failed to find any reference which alone or in any combination would disclose, fairly suggest or make obvious each and every limitation set forth in independent claims. Specifically, an expandable ablation electrode (the electrode itself being expandable, not a basket or the strut that carries the electrodes) coupled to a distal end portion of the catheter shaft, wherein, in the absence of external force, the expandable ablation electrode assumes a substantially spherical shape, and wherein, in an expanded state, the expandable ablation electrode is configured to allow blood to flow therethrough; and an image sensor disposed within a volume at least partially defined by the expandable ablation electrode, wherein the image sensor is directed toward an inner portion of the ablation electrode and has a fixed field of view that intersects a distal end portion of the expandable ablation electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TIGIST S DEMIE/Examiner, Art Unit 3794